By order of July 27, 2018, the prosecuting attorney was directed to answer the application for leave to appeal the October 25, 2017 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The defendant alleges new evidence in the form of (1) the full and unredacted incident report, which the defendant claims was suppressed in violation of Brady v. Maryland , 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) ; and (2) statements from two suspects identified in that report, including a confession from one of the suspects. Under MCR 6.502(G)(2), a defendant may file a second or subsequent motion for relief from judgment based on "a claim of new evidence that was not discovered before the first such motion." See also People v. Swain , 499 Mich. 920, 878 N.W.2d 476 (2016).
We do not retain jurisdiction.